DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claims invention is directed to an abstract idea without significantly more.	Claim 1 is recited to a method. The steps of this method include extracting input data, comparing output data, and updating a size of a specific portion of the filter.1 These steps are abstract ideas, in particular mathematical concepts.	“Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). The manipulation of data as recited in the claims organizes and manipulates information through mathematical operations, which is an abstract idea. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).	The limitations do not recite additional elements that integrate the abstract idea into a practical application. Factors that may demonstrate this integration include an improvement in the functioning of a computer, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, or effecting a transformation or reduction of a particular article to a different state or thing.2 MPEP § 2106.04(d).	The claims elements do not show improvement to the functioning of a computer. The steps do not make clear any improvement to the functioning of a computer, but only recite steps to update the size of the specific portion of the filter weight.	The claims do not require a particular machine; they may be practiced on a general-purpose computer. The claims also do not transform any article into a different state or thing. Accordingly, the claims do not recite additional elements that integrate the abstract idea into a practical application.	These factors also apply to whether there are additional elements that amount to significantly more. Improvements to a computer, application to a particular machine, and effecting a transformation all are factors that can demonstrate significantly more, and they are not present here for the same reasons as discussed above.	Because the claims are directed to an abstract idea without integration into a practical application without significantly more than the abstract idea, the claims are patent ineligible. Dependent claims 2-5 inherit this deficiency via their dependence on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orimo, et al. (“FPGA architecture for feed-forward sequential memory network targeting long-term time-series forecasting”, publishing in the 2016 International Conference on ReConFigurable Computing and FPGA (ReConFig), herein Orimo).3 4	Regarding claims 1, 6 and 11, Orimo teaches a neural network learning method, apparatus and computer-readable medium comprising:	extracting, by using a masking filter having an effective value in a specific portion of the filter comprising weight information of at least one hidden layer included in a learning network model, characteristics of input data according to weight information of a filter corresponding to the specific portion (Section II-A); 	comparing output data with target data, the output data being obtained from the learning network model based on the extracted characteristics of the input data (Section II-B); and 	updating a size of the specific portion having the effective value in the masking filter, based on a result of the comparing (Section II-B). 
Allowable Subject Matter
Claims 2-55 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/MATTHEW MIKELS/            Primary Examiner, Art Unit 2876                                                                                                                                                                                            


    
        
            
    

    
        1 The claim limitations are listed here in truncated form for brevity, but it is to be understood that the entire limitations is analyzed.
        2 “Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition” is plainly not applicable here.
        3 In addition to the cited portions, please see also the associated figures.
        4 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        5 For claims 2-5, this is also dependent on resolution of the 101 rejection as discussed above.
        6 The Examiner can also be reached at matthew.mikels@uspto.gov.